Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Jan Rogers Freeman, Individually and as                Appeal from the 71st District Court of
 Representative of the Estate of Michael                Harrison County, Texas (Tr. Ct. No. 15-
 Neal Freeman; Jennifer Paige Scoggins;                 626). Opinion delivered by Justice Burgess,
 Laurie Lynn Caves; and Ashley Michelle                 Chief Justice Morriss and Justice Moseley
 Kirkland, Appellants                                   participating.

 No. 06-15-00106-CV         v.

 JI Specialty Services, Inc., York Risk
 Services Group, Inc., and Diana
 Maldonado, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED NOVEMBER 3, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk